Case: 6:12-cr-00059-KKC-HAI Doc #: 827 Filed: 04/15/21 Page: 1 of 1 - Page ID#: 3732




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                     LONDON

 UNITED STATES OF AMERICA,                             CRIMINAL NO. 6:12-59-KKC
       Plaintiff,

 v.                                                               ORDER

 RONNIE BOGGS,
       Defendant.


                                         *** *** ***

        This matter is before the Court on a recommended disposition in which Magistrate

 Judge Hanly A. Ingram makes certain recommendations regarding Defendant’s admitted

 violations of the terms of his supervised release. (DE 825.) No party has filed objections to

 the recommendation; however, Defendant has not waived his right to appear before the

 district judge, to make a statement, and present mitigating information.

        Therefore, the Court hereby ORDERS that the recommended disposition (DE 825) is

 ADOPTED as to the Magistrate Judge’s determination that the violations of supervised

 release occurred. This matter SHALL come before the Court for a final hearing on Friday,

 April 30, 2021, at 11:00 A.M. in Lexington for purposes of allocution and sentencing.

        Dated April 15, 2021
